FILED
                            NOT FOR PUBLICATION
                                                                               SEP 10 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

CONSTANTINO BASILE,                              No. 19-56293

              Plaintiff-Appellant,               D.C. No.
                                                 2:18-cv-08604-CJC-ADS
 v.

THE LOS ANGELES FILM SCHOOL,                     MEMORANDUM*
LLC, DBA The Los Angeles Film School;            AND ORDER
et al.,

              Defendants-Appellees,

 and

U.S. DISTRICT COURT-CENTRAL
DISTRICT OF CALIFORNIA WESTERN
DIVISION; et al.,

              Defendants,

  v.

CITY OF BEVERLY HILLS, a public
entity, erroneously sued and served herein
as Beverly Hills Police Department,

              Movant-Appellee.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                           Submitted September 8, 2020**

Before: GRABER, BYBEE, and N.R. SMITH, Circuit Judges.

      Plaintiff Constantine Basile appeals pro se the district court’s orders

dismissing his action with prejudice and declaring him a vexatious litigant.

Plaintiff alleges that the Los Angeles Film School stole his class projects, sold his

ideas to major television and film studios, and conspired with other defendants to

intimidate him and keep him from enforcing his intellectual property rights. The

present case is Plaintiff’s sixth suit in six years based on the same theory. This

time, he alleges claims under the Racketeer Influenced and Corrupt Organizations

Act ("RICO"), civil rights statutes, and the Copyright Act, and brings claims for

contributory copyright infringement, defamation, recklessness, intentional

infliction of emotional distress, and conspiracy against more than 30 defendants.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo the district court’s order granting a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6). Los Angeles Lakers, Inc. v. Fed.



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
Ins. Co., 869 F.3d 795, 800 (9th Cir. 2017). A plaintiff must allege facts showing

that the "right to relief [rises] above the speculative level." Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). We must accept material factual allegations

as true, but pleadings that contain "no more than conclusions are not entitled to the

assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see also Pareto

v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998) ("conclusory allegations . . . and

unwarranted inferences" are insufficient). We may "affirm a 12(b)(6) dismissal on

any ground supported by the record, even if the district court did not rely on the

ground." United States v. Corinthian Colls., 655 F.3d 984, 992 (9th Cir. 2011)

(internal quotation marks omitted). De novo review also applies to rulings on

claim and issue preclusion. Clark v. Bear Stearns & Co., 966 F.2d 1318, 1320 (9th

Cir. 1992).

      The district court properly ruled that all of Plaintiff’s claims are barred by a

combination of claim preclusion, nonmutual issue preclusion, basic pleading

principles, litigation privileges, and frivolousness. Plaintiff’s claims against the 12

repeat defendants stem from the same transaction as did his five prior suits, and his

factual allegations are the same. All prior cases resulted in final judgments on the

merits. Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 921 (9th Cir. 2003).

Plaintiff’s claims against defendants named for the first time in this case rely on


                                            3
issues actually litigated and necessarily decided previously. Granite Rock Co. v.

Int’l Bhd. of Teamsters, Local 287, 649 F.3d 1067, 1070 (9th Cir. 2011); State of

Idaho Potato Comm'n v. G & T Terminal Packaging, Inc., 425 F.3d 708, 714 n.3

(9th Cir. 2005). Plaintiff fails to state any plausible claim for RICO violations,

civil rights violations, defamation, or conspiracy, as he either omits required

elements or rests each of those claims on unreasonable inferences or conclusory

legal allegations.

      We also reject Plaintiff’s other arguments. Assignment of the case to a

magistrate judge was proper, and the district court properly conducted its own de

novo review of the magistrate judge’s Report and Recommendation. Fed. R. Civ.

P. 72(b)(3). A court may dismiss an action sua sponte under Rule 12(b)(6) when it

is clear that the plaintiff has not stated a claim on which relief can be granted. See

Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) ("A trial court

may dismiss a claim sua sponte under [Rule] 12(b)(6) . . . without notice where the

claimant cannot possibly win relief." (citations omitted)). Plaintiff’s contentions

that the arbitrator and the magistrate judge threatened and libeled him are

unsupported by the record.

      Finally, we review prefiling orders against vexatious litigants for abuse of

discretion. Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1056–57 (9th Cir.


                                           4
2007) (per curiam). We recognize that "pre-filing orders should rarely be filed,

and only if courts comply with certain procedural and substantive requirements."

Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014)

(internal quotation marks omitted). But this is the rare case in which such an order

is warranted. As required, the district court gave Plaintiff notice and opportunity to

oppose the order, compiled an adequate record, made substantive findings of

frivolousness and harassment, and tailored the order narrowly. Id.

      Plaintiff’s corrected motion to transmit physical exhibits, filed on December

17, 2019, is GRANTED. Plaintiff’s motion to supplement the record, filed on

December 23, 2019, is DENIED.

      AFFIRMED.




                                          5